     Case 7:20-cv-00593-TTC Document 1 Filed 10/05/20 Page 1 of 15 Pageid#: 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                               ROANOKE DIVISION

LEO FRANCIS DOW, III,

        Plaintiff,

v.                                                      Case No: 7:20CV593

                                                        JURY TRIAL DEMAND
GENERAL ELECTRIC COMPANY,

        Serve:
        Henry Lawrence Culp, Jr.
        CEO
        General Electric Headquarters
        5 Necco Street
        Boston, MA 02210

        Defendant.

                                      COMPLAINT

        COMES NOW, Plaintiff Leo Francis Dow, III (hereinafter, “Mr. Dow” or

“Plaintiff”), by counsel, and states as his Complaint against Defendant General Electric

Company (hereinafter, “GE” or “Defendant”) the following:

                           I. JURISDICTION AND VENUE

        1.    This Court has jurisdiction over this matter as it arises from the federal

questions presented by the Americans with Disabilities Act, as codified under Title 42

U.S.C. §§ 12101 et seq., and the ADA Amendments Act of 2008 (“ADA”). See generally

28 U.S.C. § 1331; 28 U.S.C. § 1343(a)(4).

        2.    Venue is appropriate as the acts and/or omissions of Defendant from which

the causes of action arise, occurred in the City of Salem, Virginia, which is located within

the Western District of Virginia, Roanoke Division. See 28 U.S.C. § 1391(b)(2).



                                             1
  Case 7:20-cv-00593-TTC Document 1 Filed 10/05/20 Page 2 of 15 Pageid#: 2




       3.      Due to its contacts within the Commonwealth of Virginia, Defendant avails

itself to the jurisdiction of this Court.

       4.      Plaintiff timely filed a charge of discrimination with the Equal Employment

Opportunity Commission (“EEOC”) on or around November 19, 2019. Plaintiff received

a Dismissal and Notice of Rights from the EEOC dated August 20, 2020, attached hereto

as EXHIBIT A. Plaintiff files suit within ninety (90) days of receipt of that Dismissal

and Notice of Rights.

                                     II. THE PARTIES

       5.      Mr. Dow, a resident of Roanoke, Virginia, was hired by GE on or about June

10, 1996, and worked on a consistent, full-time basis for GE for nearly 23 years until his

termination from employment which occurred on or around June 1, 2019.

       6.      GE is an American multinational conglomerate corporation that, at all times

relevant to the Complaint, maintained a manufacturing plant in Salem, Virginia.

                              III. FACTUAL ALLEGATIONS

       7.      At the time of his termination from GE, Mr. Dow worked in the

Manufacturing and Testing Department of GE’s Salem, Virginia facility.

       8.      During his employment, Mr. Dow’s work performance met or exceeded GE’s

expectations of him. Indeed, Mr. Dow worked many overtime hours for GE – earning

significant additional compensation – while continuing to maintain his excellent work

performance.

       9.      Unfortunately, in January of 2018, Mr. Dow fell down a set of stairs while

at home.

       10.     Mr. Dow’s fall resulted in multiple fractured bones and permanent

orthopedic injuries, led to several months of related treatment and recovery, and caused

                                             2
  Case 7:20-cv-00593-TTC Document 1 Filed 10/05/20 Page 3 of 15 Pageid#: 3




Mr. Dow to suffer from ADA-recognized disabilities that, at all times relevant, impaired

several of Mr. Dow’s daily life activities and/or functions.

       11.    Accordingly, shortly after suffering his fall, Mr. Dow engaged in the

protected conduct of requesting and taking short-term and long-term disability leave

from his position with GE to facilitate his recovery.

       12.    Of note, at no time during his recovery did Mr. Dow’s physician indicate to

Mr. Dow that he would require surgery in order to return to work.

       13.    On or about February 6, 2019, Mr. Dow received a letter from GE indicating

that he would be terminated from employment on February 8, 2019, unless he could

provide documentation showing he could return to work.

       14.    Although Mr. Dow’s disabilities affected his daily life activities – including

standing, walking, and talking – he had substantially recovered from his injuries by this

time and, once released by his health care provider, could perform the essential functions

of his position with or without an accommodation for his disabilities.

       15.    Shortly after receiving the February of 2019 letter from GE, Mr. Dow spoke

with GE Employee Human Resources Manager Rachel Barrows about returning to work.

       16.    Ms. Barrows informed Mr. Dow that to return to his position with GE, he

needed to submit documentation from his health care provider stating that he could

return to work without restrictions.

       17.    Accordingly, Mr. Dow promptly acquired and submitted notes from two

separate health care providers stating that he could return to work without restrictions.

See February 7, 2019 note from Lewis-Gale Valley View Family Practice ( “Leo Dow III

was seen for an appointment on 02/07/2019 . . . May return to . . . [w]ork on 02/08/2019

with no restrictions[.]”), attached hereto as EXHIBIT B; February 15, 2019 note from

                                             3
  Case 7:20-cv-00593-TTC Document 1 Filed 10/05/20 Page 4 of 15 Pageid#: 4




Carilion Clinic Orthopedics (“This is to certify that Leo Francis Dow III was seen in my

clinic on 2/15/2019. He may return to work/school on 2/15/19 with [f]ull duty, [n]o

restrictions.”), attached hereto as EXHIBIT C.

      18.    The February 15, 2019 note was signed thusly




      19.    Dr. Jesse Seamon was Mr. Dow’s orthopedic physician and the health care

provider who had originally indicated to GE that Mr. Dow was able to work. Upon

information and belief, Megann R. Reynolds, RN, had full authority to endorse the

February 15, 2019 note on behalf of Dr. Seamon.

      20.    After tendering these notes to GE, GE should have allowed Mr. Dow to

return to work.

      21.    Although Mr. Dow satisfied the requirements proposed by his employer,

GE, without legitimate reason, was incredibly resistant to Mr. Dow’s requests to return to

work, failed to appropriately acknowledge or respond to Mr. Dow’s return to work

requests, and refused to allow him to resume his position with GE.

      22.    Specifically, subsequent to receiving Mr. Dow’s health care provider notes

clearing him to return to full duty work in February of 2019, a GE Human Resources

representative informed Mr. Dow that he could not return to work unless he submitted

additional documentation, including numerous and duplicative medical records and


                                            4
  Case 7:20-cv-00593-TTC Document 1 Filed 10/05/20 Page 5 of 15 Pageid#: 5




evaluations from multiple health care providers. On March 8, 2019, a GE Human

Resources representative sent Mr. Dow a text message indicating that, despite being

provided with medical documentation from multiple health care providers indicating that

Mr. Dow could return to work without restrictions, GE still wished to receive more

information from Mr. Dow’s health care provider.

       23.       Mr. Dow was bewildered as to why GE would not allow him to return to

work. He responded to the Human Resources representative via text, “I feel like I should

be able to come back to work now since you have the doctor’s permission with no

restrictions.”

       24.       The Human Resources representative responded via text stating that the

“medical department has follow up questions we need to have answered first.”

       25.       On March 14, 2019, the same Human Resources representative texted Mr.

Dow indicating that he required a needless “reassessment appointment” from a health

care provider.

       26.       Despite the numerous unnecessary roadblocks that GE manufactured to

prevent Mr. Dow from returning to work, he consistently followed GE’s unlawful requests

and directives.

       27.       Mr. Dow continued to comply with GE’s demands to the best of his ability

and, as requested, submitted additional documentation to GE stating that he could return

to work. See, e.g., April 15, 2019 note from Carilion Clinic Orthopedics (“The patient is

able to return to full work duty without restriction with ability to perform his job duties

further confirmed by recent independent functional capacity evaluation. Able to return to

full duty effective 4/16/19.”), attached hereto as EXHIBIT D.



                                             5
  Case 7:20-cv-00593-TTC Document 1 Filed 10/05/20 Page 6 of 15 Pageid#: 6




       28.    Accordingly, each document and assessment Mr. Dow produced to GE from

February of 2019 until April of 2019 underscored a singular conclusion – Mr. Dow was

fully capable of performing the tasks his position required of him and could safely return

to work without restrictions.

       29.    Nevertheless, GE refused to allow Mr. Dow to return to work.

       30.    Upon information and belief, GE subjected Mr. Dow to these unnecessary

and burdensome requirements because GE held a discriminatory and retaliatory animus

against Mr. Dow due to his injury-related disabilities and related need for leave. This

animus resulted in months of lost shifts and opportunities for overtime compensation for

Mr. Dow, and, ultimately, Mr. Dow’s termination from employment.

       31.    Indeed, Mr. Dow received a letter from Ms. Barrows on May 1, 2019 stating

that his last working day of employment would be May 3, 2019 and terminating his

employment on or about June 1, 2019.

       32.    At no time did GE ever possess any evidence to support the contention that

if Mr. Dow returned to work, he would pose a danger to himself or others.

       33.    Upon information and belief, GE’s conduct towards Mr. Dow was

discriminatory, intentional, and retaliatory, as Mr. Dow complied with GE’s return-to-

work requirements as early as February 7, 2019, and no business-related legitimate

reason justified the actions GE took against him.

       34.    Accordingly, GE would not have prevented Mr. Dow’s return to work, or

taken other discriminatory and retaliatory actions against him, but for his disabilities and

related need for accommodations with regard to leave and attendance.

       35.    Instead, GE’s refusal to permit Mr. Dow to return to work was merely a

pretext to unlawful disability-related discrimination and retaliation by GE, as GE’s

                                             6
  Case 7:20-cv-00593-TTC Document 1 Filed 10/05/20 Page 7 of 15 Pageid#: 7




conduct occurred under circumstances that raise a reasonable inference of unlawful

discrimination based upon Mr. Dow’s disabilities.

       36.     Mr. Dow, a qualified individual with ADA-recognized disabilities, suffered

an adverse employment action, in violation of the ADA, because GE discriminated and/or

retaliated against him because of his disabilities and engagement in protected conduct,

and failed to properly accommodate these disabilities.

       37.     Because the actions taken by Mr. Dow’s supervisory employees were taken

within the scope of their employment, GE is responsible for their actions based upon the

doctrine of respondeat superior.

                     COUNT I: CLAIM FOR DISCRIMINATION
                         IN VIOLATION OF THE ADA

       38.     Mr. Dow incorporates herein by reference the preceding paragraphs of this

Complaint.

       39.     At all times relevant to this Complaint, Mr. Dow was a qualified individual

with a disability, pursuant to the ADA.

       40.     Specifically, and at all times relevant, Mr. Dow suffered from ADA-

recognized disabilities stemming from a January of 2018 fall that impaired several of Mr.

Dow’s daily life and work activities.

       41.     In the alternative, Mr. Dow was regarded by GE as having such

impairments.

       42.     At all times relevant, however, Mr. Dow could perform the essential

functions of his position with GE with or without an accommodation.




                                             7
  Case 7:20-cv-00593-TTC Document 1 Filed 10/05/20 Page 8 of 15 Pageid#: 8




       43.    Mr. Dow revealed his disabilities to his supervisors at GE and engaged in

the protected conduct of requesting reasonable accommodations, including disability

leave, to recover from his injuries, and treat and manage his disabilities.

       44.    During Mr. Dow’s disability leave, GE threatened to terminate his

employment unless he could provide return-to-work documentation.

       45.    On multiple occasions, and as early as February 7, 2019, Mr. Dow complied

with GE’s directive, and produced valid and appropriate documentation stating that he

could safely return to work without restrictions.

       46.    However, GE, without legitimate reason, refused to permit Mr. Dow to

return to work, and instead terminated Mr. Dow’s employment.

       47.    Prior to his requests to return to work, Mr. Dow was performing his work at

a satisfactory level and meeting or exceeding GE’s legitimate business expectations.

       48.    GE discriminated against Mr. Dow by subjecting him to unreasonable and

burdensome return-to-work requirements due to his disabilities and related need for

accommodations with regard to leave and attendance, failing to appropriately respond to

– and also denying – Mr. Dow’s return-to-work requests, and treating Mr. Dow differently,

and less preferably than similarly situated non-disabled employees, ultimately resulting

in Mr. Dow’s termination from employment.

       49.    GE would not have delayed and/or denied Mr. Dow’s return-to-work

requests, nor taken the other discriminatory actions against him, but for Mr. Dow’s

disabilities and/or requests for reasonable accommodations, including his requests

related to leave and attendance.

       50.    Any reasons given by GE for its treatment of Mr. Dow were pretextual, as

Mr. Dow’s work performance met his employer’s legitimate expectations.

                                             8
  Case 7:20-cv-00593-TTC Document 1 Filed 10/05/20 Page 9 of 15 Pageid#: 9




       51.     GE’s refusal to permit Mr. Dow to return to work and Mr. Dow’s subsequent

termination occurred under circumstances that raise a reasonable inference of unlawful

discrimination based upon Mr. Dow’s disabilities and/or requests for accommodations.

       52.     As a direct and proximate result of GE’s actions, Mr. Dow has suffered and

will continue to suffer pecuniary loss, emotional pain, suffering, inconvenience, mental

anguish, loss of enjoyment of life, and other non-pecuniary losses.

       53.     At all times material hereto, GE engaged in unlawful or discriminatory

practices with malice or reckless indifference to the federally protected rights of Mr. Dow

so as to support an award of punitive damages.

       54.     The above-described acts by GE and employees of GE constitute disability

discrimination in violation of the Americans with Disabilities Act, as codified under Title

42 U.S.C. §§ 12101 et seq., and the ADA Amendments Act of 2008 (“ADA”).

                      COUNT II: CLAIM FOR FAILURE
                TO ACCOMMODATE IN VIOLATION OF THE ADA

       55.     Mr. Dow incorporates herein by reference the preceding paragraphs of this

Complaint.

       56.     At all times relevant to this Complaint, Mr. Dow was a qualified individual

with a disability, pursuant to the ADA.

       57.     Specifically, and at all times relevant, Mr. Dow suffered from ADA-

recognized disabilities stemming from a January of 2018 fall that impaired several of Mr.

Dow’s daily life and work activities.

       58.     In the alternative, Mr. Dow was regarded by GE as having such

impairments.




                                             9
 Case 7:20-cv-00593-TTC Document 1 Filed 10/05/20 Page 10 of 15 Pageid#: 10




       59.    At all times relevant, however, Mr. Dow could perform the essential

functions of his position with GE with or without an accommodation.

       60.    Prior to his requests to return to work, Mr. Dow was performing his work at

a satisfactory level and meeting or exceeding the legitimate business expectations of GE.

       61.    Mr. Dow revealed his disabilities to his supervisors at GE, and requested

reasonable accommodations, including temporary disability leave, to recover from his

injuries, and treat and manage his disabilities.

       62.    During Mr. Dow’s leave, GE threatened to terminate his employment unless

Mr. Dow could provide documentation showing he could return to work.

       63.    On multiple occasions, and as early as February 7, 2019, Mr. Dow complied

with GE’s directive, and produced valid and appropriate documentation stating that he

could safely return to work without restrictions.

       64.    However, GE, without legitimate reason, refused to permit Mr. Dow to

return to work, and instead terminated Mr. Dow’s employment.

       65.    GE failed to properly accommodate Mr. Dow’s disabilities by subjecting him

to unreasonable and burdensome return-to-work requirements due to his disabilities and

related need for accommodations with regard to leave and attendance, failing to

appropriately respond to – and also denying – Mr. Dow’s return-to-work requests, and

treating Mr. Dow differently, and less preferably than similarly situated non-disabled

employees, ultimately resulting in Mr. Dow’s termination from employment.

       66.    GE would not have delayed and/or denied Mr. Dow’s return-to-work

requests, nor taken the other discriminatory and retaliatory actions against him, but for

Mr. Dow’s disabilities and/or requests for reasonable accommodations, including his

requests related to leave and attendance.

                                            10
 Case 7:20-cv-00593-TTC Document 1 Filed 10/05/20 Page 11 of 15 Pageid#: 11




       67.    GE’s refusal to permit Mr. Dow to return to work and Mr. Dow’s subsequent

termination occurred under circumstances that raise a reasonable inference of unlawful

failure to accommodate based upon Mr. Dow’s disabilities and/or requests for

accommodations.

       68.    Any reasons given by GE for its treatment of Mr. Dow were pretextual, as

Mr. Dow’s work performance met his employer’s legitimate expectations.

       69.    As a direct and proximate result of GE’s actions, Mr. Dow has suffered and

will continue to suffer pecuniary loss, emotional pain, suffering, inconvenience, mental

anguish, loss of enjoyment of life, and other non-pecuniary losses.

       70.    At all times material hereto, GE engaged in unlawful or discriminatory

practices with malice or reckless indifference to the federally protected rights of Mr. Dow

so as to support an award of punitive damages.

       71.    The above-described acts by GE and employees of GE constitute failure to

accommodate in violation of the Americans with Disabilities Act, as codified under Title

42 U.S.C. §§ 12101 et seq., and the ADA Amendments Act of 2008 (“ADA”).

             COUNT III: RETALIATION IN VIOLATION OF THE ADA

       72.    Mr. Dow incorporates herein by reference the preceding paragraphs of this

Complaint.

       73.    At all times relevant to this Complaint, Mr. Dow was a qualified individual

with a disability, pursuant to the ADA.

       74.    Specifically, and at all times relevant, Mr. Dow suffered from ADA-

recognized disabilities stemming from a January of 2018 fall that impaired several of Mr.

Dow’s daily life and work activities.



                                            11
 Case 7:20-cv-00593-TTC Document 1 Filed 10/05/20 Page 12 of 15 Pageid#: 12




       75.     In the alternative, Mr. Dow was regarded by GE as having such

impairments.

       76.     At all times relevant, however, Mr. Dow could perform the essential

functions of his position with GE with or without an accommodation.

       77.     Mr. Dow revealed his disabilities to his supervisors at GE and engaged in

the protected conduct of requesting reasonable accommodations, including disability

leave, to recover from his injuries, and treat and manage his disabilities.

       78.     During Mr. Dow’s disability leave, GE threatened to terminate his

employment unless he could provide return-to-work documentation.

       79.     On multiple occasions, and as early as February 7, 2019, Mr. Dow complied

with GE’s directive, and produced valid and appropriate documentation stating that he

could safely return to work without restrictions.

       80.     However, GE, without legitimate reason, refused to permit Mr. Dow to

return to work, and instead terminated Mr. Dow’s employment in an act of retaliation.

       81.     Prior to his requests to return to work, Mr. Dow was performing his work at

a satisfactory level and meeting or exceeding GE’s legitimate business expectations.

       82.     GE retaliated against Mr. Dow by subjecting him to unreasonable and

burdensome return-to-work requirements due to his disabilities and related need for

accommodations with regard to leave and attendance, failing to appropriately respond to

– and also denying – Mr. Dow’s return-to-work requests, and treating Mr. Dow differently,

and less preferably than similarly situated non-disabled employees, ultimately resulting

in Mr. Dow’s termination from employment.

       83.     GE would not have delayed and/or denied Mr. Dow’s return-to-work

requests, nor taken the other retaliatory actions against him, but for Mr. Dow’s disabilities

                                             12
 Case 7:20-cv-00593-TTC Document 1 Filed 10/05/20 Page 13 of 15 Pageid#: 13




and/or requests for reasonable accommodations, including his requests related to leave

and attendance.

       84.   Any reasons given by GE for its treatment of Mr. Dow were pretextual, as

Mr. Dow’s work performance met his employer’s legitimate expectations.

       85.   GE’s refusal to permit Mr. Dow to return to work and Mr. Dow’s subsequent

termination occurred under circumstances that raise a reasonable inference of unlawful

retaliation based upon Mr. Dow’s disabilities and/or requests for accommodations.

       86.   As a direct and proximate result of GE’s actions, Mr. Dow has suffered and

will continue to suffer pecuniary loss, emotional pain, suffering, inconvenience, mental

anguish, loss of enjoyment of life, and other non-pecuniary losses.

       87.    At all times material hereto, GE engaged in unlawful or discriminatory

practices with malice or reckless indifference to the federally protected rights of Mr. Dow

so as to support an award of punitive damages.

       88.   The above-described acts by GE and employees of GE constitute disability

retaliation in violation of the Americans with Disabilities Act, as codified under Title 42

U.S.C. §§ 12101 et seq., and the ADA Amendments Act of 2008 (“ADA”).

                    COUNT III: CLAIM FOR INTERFERENCE
                        IN VIOLATION OF THE ADA


       89.   Mr. Dow incorporates herein by reference the preceding paragraphs of this

Complaint.

       90.    At all times relevant to this Complaint, Mr. Dow was a qualified individual

with disabilities, pursuant to the ADA.

       91.    Specifically, and at all times relevant, Mr. Dow suffered from permanent

orthopedic injuries which gave rise to disabilities which impaired several of Mr. Dow’s

                                            13
 Case 7:20-cv-00593-TTC Document 1 Filed 10/05/20 Page 14 of 15 Pageid#: 14




daily life activities and/or functions including standing, eating, and standing for an

extended period of time.

        92.     In the alternative, Mr. Dow was regarded by GE as having such

impairments.

        93.     At all times relevant, however, Mr. Dow could perform the essential

functions of his job with or without an accommodation.

        94.     Mr. Dow revealed his disabilities/serious health conditions to his

supervisors and the Human Resources department at GE and requested the to return to

work.

        95.     GE interfered with Mr. Dow’s ADA rights by refusing to appropriately

engage in a dialogue with him in a good faith basis regarding his return to work and

treating Mr. Dow differently, and less favorably than similarly situated employees.

        96.     GE would not have refused Mr. Dow’s return to work but for his disabilities

or being regarded as disabled by GE.

        97.     Mr. Dow’s constructive termination from employment occurred under

circumstances that raise a reasonable inference of unlawful interference based upon his

disabilities.

        98.     As a direct and proximate result of GE’s actions, Mr. Dow has suffered and

will continue to suffer pecuniary loss, emotional pain, suffering, inconvenience, mental

anguish, loss of enjoyment of life, and other non-pecuniary losses.

        99.     At all times material hereto, GE engaged in unlawful or discriminatory

practices with malice or reckless indifference to the federally protected rights of Mr. Dow

so as to support an award of punitive damages.



                                             14
 Case 7:20-cv-00593-TTC Document 1 Filed 10/05/20 Page 15 of 15 Pageid#: 15




       100.   The above-described acts by GE and employees of GE constitute

interference in violation of the Americans with Disabilities Act, as codified under Title 42

U.S.C. §§ 12101 et seq., specifically 42 U.S.C. § 12203(b), and the ADA Amendments Act

of 2008 (“ADA”).



       WHEREFORE, Plaintiff Leo Francis Dow, III, prays for judgment against

Defendant General Electric Company, and for equitable relief, compensatory and punitive

damages, together with prejudgment interest from February 8, 2019, and for costs and

attorneys’ fees, and for such other and further relief as may be just and equitable.



TRIAL BY JURY IS DEMANDED.


                                          Respectfully Submitted,

                                          LEO FRANCIS DOW, III

                                          /s/ Thomas E. Strelka______________
                                          Thomas E. Strelka, Esq. (VSB# 75488)
                                          L. Leigh R. Strelka, Esq. (VSB # 73355)
                                          N. Winston West, IV, Esq. (VSB #92598)
                                          Brittany M. Haddox, Esq. (VSB # 86416)
                                          Monica L. Mroz, Esq. (VSB #65766)
                                          STRELKA EMPLOYMENT LAW
                                          Warehouse Row
                                          119 Norfolk Avenue, S.W., Suite 330
                                          Roanoke, VA 24011
                                          Tel: 540-283-0802
                                          thomas@strelkalaw.com
                                          leigh@strelkalaw.com
                                          winston@strelkalaw.com
                                          brittany@strelkalaw.com
                                          monica@strelkalaw.com

                                          Counsel for Plaintiff


                                            15
